


Exhibit 10.2

WARRANT PURCHASE AGREEMENT







Global MobileTech, Inc.

25 West Cataldo Suite A

Spokane, WA 99202




Ladies & Gentlemen:




This Warrant Purchase Agreement (the “Agreement”) is made as of ______________,
2010 (the “Closing Date”) by and between Trevenex Resources, Inc., a Nevada
corporation, (the “Company”), and the undersigned (the "Purchaser").




1.        Authorization and Purchase of the Warrant.




(A) Authorization of the Warrant. As of the Closing Date, the Company’s Board of
Directors has authorized the issuance by the Company and the sale to the
Purchaser of a warrant (the “Warrant”) to purchase _____________ shares of the
Company’s Common Stock, par value $0.001 per share, all as more fully described,
and subject to the conditions set forth below and in the form of Warrant annexed
hereto as Exhibit 1. The Company securities issuable upon exercise of the
Warrant are herein referred to as the “Warrant Stock,” and the Warrant and the
Warrant Stock are sometimes together referred to as the “Securities.”




(B) Purchase of Warrant. Subject to the terms and conditions set forth below and
in the Warrant, the Company shall issue to Purchaser the Warrant in
consideration of the payment of $___________, which the parties agree is fair
consideration for the Warrant.




2.        The Closing. The closing of the purchase and sale of the Warrant to
Purchaser (the “Closing”) shall be held at the offices of Trevenex Resources,
Inc. or at such other location as may be mutually agreed upon by the parties
hereto. On the Closing Date, the Company shall deliver to Purchaser the Warrant
registered in the name of Purchaser.




3.        Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and covenants with, the Purchaser that:




(A) Corporate Power; Authorization. The Company has all requisite corporate
power and has taken all requisite corporate action to execute and deliver each
of this Agreement and the Warrant, to sell and issue the Securities and to carry
out and perform all of its obligations hereunder and thereunder. Each of this
Agreement and the Warrant has been duly authorized, executed and delivered on
behalf of the Company and constitutes the valid and binding agreement of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization or similar laws relating to or
affecting the enforcement of creditors’ rights generally and (ii) as limited by
equitable principles generally. The person executing this Agreement and the
Warrant is a duly authorized officer of the Company with all necessary legal
authority to bind the Company generally and with the specific legal authority to
cause the Company to enter into this Agreement and to execute and deliver the
Warrant.




(B) Validity of Securities. The Warrant, when sold against the consideration
therefor as provided therein, will be validly authorized, issued and fully paid.
The issuance and delivery of the Warrant is not subject to preemptive or any
similar rights of the stockholders of the Company (which have not been duly
waived) or any liens or encumbrances except for restrictions on transfer
provided for herein or under applicable federal and state securities laws; and
when the Warrant Stock is issued upon exercise and in accordance with the terms
of the Warrant, and such Warrant Stock is converted into Common Stock, such
securities will be, at each such issuance, validly issued and outstanding, fully
paid and nonassessable and free of any liens or encumbrances except for
restrictions on transfer provided for herein or under applicable federal and
state securities laws.







--------------------------------------------------------------------------------

 


(C) No Conflict. The execution and delivery of this Agreement and the Warrant do
not, and the consummation of the transactions contemplated hereby and thereby
will not, conflict with, or result in any violation of, or default (with or
without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
material benefit, under, any provision of its current Certificate of
Incorporation or Bylaws, as amended, or any mortgage, indenture, lease or other
agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Company, its properties or assets, the effect of which would have a material
adverse effect on the Company or materially impair or restrict its power to
perform its obligations as contemplated hereby or thereby.

 

(D) Governmental and other Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority or other person or entity is required on
the part of the Company in connection with the execution, delivery and
performance of this Agreement and the Warrant or the offer, issuance, sale and
delivery of the Warrant and the Warrant Stock, except such filings as shall have
been made prior to and shall be effective on and as of the Closing and except
any notices of sale required to be filed with the Securities and Exchange
Commission under Regulation D of the Securities Act or such post-closing filings
as may be required under applicable state securities laws, all of which will be
filed within applicable periods therefor. Based upon the representations made by
the Purchaser in Section 4 of this Agreement, the offer and sale of the Warrant
and the Warrant Stock to the Purchaser will be exempt from the registration
requirements of the Securities Act and from the qualification requirements of
any applicable state securities laws.




(E) Authorized and Unissued Shares of Common Stock. During the period within
which the Warrant may be exercised, the Company will at all times have
authorized and reserved, for the purpose of issue or transfer upon exercise of
the Warrant, a sufficient number of authorized but unissued shares of Common
Stock when and as required to provide for the exercise of the rights represented
by the Warrant.




(F) Reporting. With a view to making available to the Purchaser the benefits of
Rule 144 and other rules or regulations of the SEC that may permit the Purchaser
to sell Warrant Stock to the public without registration, the Company shall, to
the extent it is subject to reporting requirements under the Securities Exchange
Act of 1934 (the “Exchange Act”), as a continuing obligation: (a) make and keep
public information available, as those terms are understood and defined in Rule
144, at all times after the Closing; (b) file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
of 1933 (the “Securities Act”) and the Exchange Act; and (c) furnish to the
Purchaser, so long as the Purchaser owns any Securities forthwith upon request,
(i) a written statement by the Company that it has complied with the reporting
requirements of Rule 144 and the Exchange Act, (ii) such other information as
may be reasonably requested in order to avail the Purchaser of any rule or
regulation of the SEC that permits the selling of any such Securities without
registration. If at any time the Company ceases to file reports under the
Exchange Act, the Company shall from time to time promptly provide a copy of its
most recent annual, quarterly and other interim reports to Purchaser.




4.        Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to the Company as of the Closing Date as follows:




(A) Investment Experience. Purchaser is an “accredited investor” within the
meaning of Rule 501 under the Securities Act, and was not organized for the
specific purpose of acquiring the Securities. Purchaser is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
acquire the Securities. Purchaser has such business and financial experience as
is required to give it the capacity to protect its own interests in connection
with the purchase of the Securities. Purchaser has had the opportunity to ask
questions of the Company concerning the Company’s business prospects and
financial condition.




(B) Investment Intent. Purchaser is purchasing the Warrant for investment for
its own account only and not with a view to, or for resale in connection with,
any “distribution” thereof within the meaning of the Securities Act. Purchaser
understands that the Warrant has not been registered under the





--------------------------------------------------------------------------------

Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of Purchaser’s investment intent as
expressed herein.




(C) Authorization. Purchaser has all requisite power and has taken all requisite
action to execute and deliver each of this Agreement and to carry out and
perform all of its obligations hereunder. This Agreement has been duly
authorized, executed and delivered on behalf of Purchaser and constitutes the
valid and binding agreement of Purchaser, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally and (ii) as limited by equitable principles
generally. The consummation of the transactions contemplated herein and the
fulfillment of the terms herein will not result in a breach of any of the terms
or provisions of Purchaser’s partnership agreement or other relevant
organizational documents.




5.        Restrictions on Transfer of Securities; Registrable Securities. The
restrictions on transfer of the Securities are as set forth in the Warrant.




6.        Miscellaneous.




(A) Waivers and Amendments. This Agreement and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.




(B) Governing Law; Venue. This Agreement and the Warrant shall each be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the laws of the State of Washington without regard to conflict of laws. The
parties each irrevocably submit to the exclusive jurisdiction of the U.S. state
and federal courts located in San Francisco, California in connection with any
dispute arising under this Agreement or the Warrant.




(C) Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Company or Purchaser and the
Closing.

 

(D) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto (specifically including any person that
becomes a holder of the Warrant through transfer thereof from the Purchaser, and
any other successors in interest to the Securities). In the event of any merger,
consolidation or acquisition involving the Company in which the Company is not
the surviving entity, the Company’s obligations hereunder and under the Warrant
shall be expressly or by operation of law assumed by the surviving entity.




(E) Entire Agreement; Construction. This Agreement and the Warrant constitute
the full and entire understanding and agreement between the parties with regard
to the subject hereof. In the event of any conflict between the terms of this
Agreement and the terms of the Warrant (including any Schedule attached
thereto), the terms of the Warrant shall prevail. The term “$” or “dollars”
means United States dollars; the term “including” means “including without
limitation”; “days” means business days in the United States. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement or the Warrant.




(F) Notices, etc. Any notice or other communication given under this Agreement
shall be sufficient if in writing and sent by personal service, facsimile,
courier service promising overnight delivery or registered or certified mail,
return receipt requested, postage prepaid, to a party at its address set forth
below (or at such other address as shall be designated for such purpose by such
party in a written notice to the other party hereto):




if to Purchaser,




At the address set forth on the signature page hereto.




or





--------------------------------------------------------------------------------







if to the Company,




Within the U.S.

Outside the U.S.




25 West Cataldo Suite A

            1-5 Block A Jaya One

Spokane, WA 99202

72A Jalan Universiti

Petaling Jaya, Selangor

Malaysia







or in any case at such other address as Purchaser or the Company shall have
furnished to the other in writing. The term “notify” means to give notice in
writing as specified above.




(G) Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.




(H) Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference and shall not, by themselves,
determine the construction of this Agreement.




(I) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.





--------------------------------------------------------------------------------

 

GLOBAL MOBILETECH, INC.




SIGNATURE PAGE




Pursuant to the Subscription Agreement executed on ______________, Purchaser is
entitled to purchase ____________ warrants.  (NOTE: to be completed by
purchaser).




Date (NOTE: To be completed by purchaser):  __________________




Please indicate (circle one) whether the Investor is investing as a(n):




INDIVIDUAL

JOINT TENANTS

TENANTS IN COMMON

COMMUNITY PROPERTY

PARTNERSHIP

CORPORATION

TRUST

LIMITED LIABILITY COMPANY




Please fill out this section if the Investor is an INDIVIDUAL, and if purchased
as JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY (If the
investment is being made as JOINT TENANTS, TENANTS IN COMMON, or as COMMUNITY
PROPERTY, please be sure to fill out this section for all Investors named):




________________________________

______________________________

Print Name(s)

Social Security Number(s)




________________________________

______________________________

Print Name(s) (if more than 1 individual)

Social Security Number(s)







________________________________

______________________________

Signature(s) of Investor(s)

Signature




_______________________________

                ______________________________

Date

Address




Please fill out this section if the Investor is a PARTNERSHIP, CORPORATION,
LIMITED LIABILITY COMPANY or TRUST:




____________________________

______________________________

Name of Partnership, Corporation,

 

Federal Taxpayer

Limited Company or Trust

 

Identification Number







By: _________________________

______________________________

Name: ______________________

State of Organization

Title: ________________________







Address:  _________________________________________________________

                 _________________________________________________________










AGREED AND ACCEPTED,

As of the date first above written:

 

Global MobileTech, Inc.







 

By:

 

 

Its:

 

 














--------------------------------------------------------------------------------







Exhibit 1

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO TREVENEX RESOURCES, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

Right to Purchase up to ______________ Shares of Common Stock of
GLOBAL MOBILETECH, INC.
(subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

No. _________________

Issue Date:   ____________  , 2010




GLOBAL MOBILETECH, INC., a corporation organized under the laws of the State of
Nevada, hereby certifies that, for value received, ______________________ (the
"Holder"), is entitled, subject to the terms set forth below, to purchase from
the Company (as defined herein) from and after the Issue Date of this Warrant
and at any time or from time to time before 5:00 p.m., New York time, through
the close of business  ______________, 2013 (the "Expiration Date"), up to
_______________ fully paid and nonassessable shares of Common Stock (as
hereinafter defined), $0.001 par value per share, at the applicable Exercise
Price per share (as defined below).  The number and character of such shares of
Common Stock and the applicable Exercise Price per share are subject to
adjustment as provided herein.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a)

The term "Company" shall include Trevenex Resources, Inc. and any corporation
which shall succeed, or assume the obligations of Trevenex Resources, Inc.
hereunder.

(b)

The term "Common Stock" includes (i) the Company's Common Stock, par value
$0.001 per share; and (ii) any other securities into which or for which any of
the securities described in (a) may be converted or exchanged pursuant to a plan
of recapitalization, reorganization, merger, sale of assets or otherwise.

(c)

The term "Other Securities" refers to any stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

(d)

The "Exercise Price" applicable under this Warrant shall be $1.00 per share.

1.

Exercise of Warrant.

 

1.1

Vesting.  The right to exercise this Warrant shall vest on _____________ and no
exercise of the purchase rights granted hereunder may be made before such date.

1.2

Number of Shares Issuable upon Exercise.  From and after the date hereof through
and including the Expiration Date, the Holder shall be entitled to receive, upon
exercise





--------------------------------------------------------------------------------

of this Warrant in whole or in part, by delivery of an original or fax copy of
an exercise notice in the form attached hereto as Exhibit A (the "Exercise
Notice"), shares of Common Stock of the Company, subject to adjustment pursuant
to Section 4.




1.3

Company Acknowledgment.  The Company will, at the time of the exercise of the
Warrant, upon the request of the holder hereof acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such holder any such rights.




1.4

Trustee for Warrant Holders.  In the event that a bank or trust company shall
have been appointed as trustee for the holders of the Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.




2.

Procedure for Exercise.




2.1

Delivery of Stock Certificates, Etc., on Exercise.  The Company agrees that the
shares of Common Stock purchased upon exercise of this Warrant shall be deemed
to be issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares in accordance herewith.  As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three (3) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise.




2.2

Exercise.  Payment may be made in cash or by certified or official bank check
payable to the order of the Company equal to the applicable aggregate Exercise
Price for the number of Common Shares specified in such Exercise Notice and the
Holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable shares of Common Stock (or Other
Securities) as provided herein.  




3.

Effect of Reorganization, Etc.; Adjustment of Exercise Price.




3.1

Reorganization, Consolidation, Merger, Etc.  In case at any time or from time to
time, the Company shall (a) effect a reorganization, (b) consolidate with or
merge into any other person, or (c) transfer all or substantially all of its
properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder of this Warrant, on
the exercise hereof as provided in Section 1 at any time after the consummation
of such reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such Holder would have been entitled.




3.2

Dissolution.  In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
concurrently with any distributions made to holders of its Common Stock, shall
at its expense deliver or cause to be delivered to the Holder the stock and
other securities and property (including cash, where applicable) receivable by
the Holder of the Warrant pursuant to Section 3.1, or, if the Holder shall so
instruct the Company, to a bank or trust company specified by the Holder.








--------------------------------------------------------------------------------



3.3

Continuation of Terms.  Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant.  In the event this Warrant does not
continue in full force and effect after the consummation of the transactions
described in this Section 3, then the Company's securities and property
(including cash, where applicable) receivable by the Holders of the Warrant will
be delivered to Holder or the Trustee as contemplated by Section 3.2.




4.

Certificate as to Adjustments.  In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Exercise Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant.  The Company will forthwith mail a
copy of each such certificate to the holder of the Warrant and any Warrant agent
of the Company (appointed pursuant to Section 8 hereof).




5.

Reservation of Stock, Etc., Issuable on Exercise of Warrant.  the Company will
at all times reserve and keep available, solely for issuance and delivery on the
exercise of the Warrant, shares of Common Stock (or Other Securities) from time
to time issuable on the exercise of the Warrant.




6.

Assignment; Exchange of Warrant.  Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may, upon
vesting, be transferred by any registered holder hereof (a "Transferor") in
whole or in part.  On the surrender for exchange of this Warrant, with the
Transferor's endorsement in the form of Exhibit B attached hereto (the
"Transferor Endorsement Form") and together with evidence reasonably
satisfactory to the Company demonstrating compliance with applicable securities
laws, which shall include, without limitation, the provision of a legal opinion
from the Transferor's counsel (at the Company’s expense) that such transfer is
exempt from the registration requirements of applicable securities laws, and
with payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a "Transferee"), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.




7.

Replacement of Warrant.  On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.




8.

Warrant Agent.  The Company may, by written notice to the Holder of the Warrant,
appoint an agent for the purpose of issuing Common Stock (or Other Securities)
on the exercise of this Warrant pursuant to Section 1, exchanging this Warrant
pursuant to Section 7, and replacing this Warrant pursuant to Section 8, or any
of the foregoing, and thereafter any such issuance, exchange or replacement, as
the case may be, shall be made at such office by such agent.




9.

Transfer on the Company's Books.  Until this Warrant is transferred on the books
of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.





--------------------------------------------------------------------------------




10.

Notices, Etc.  All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by such Holder or, until any such Holder furnishes to the Company an
address, then to, and at the address of, the last Holder of this Warrant who has
so furnished an address to the Company.




11.

Voluntary Adjustment by the Company.  The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.




12.

Miscellaneous.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be governed by and construed in accordance with the
laws of State of Washington without regard to principles of conflicts of laws.
 Any action brought concerning the transactions contemplated by this Warrant
shall be brought only in the state courts of Washington or in the federal courts
located in the state of Washington.  The individuals executing this Warrant on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs.  In the event that any
provision of this Warrant is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Warrant.  The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof.  The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision hereof.
 The Company acknowledges that legal counsel participated in the preparation of
this Warrant and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Warrant to favor any party against the other
party.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.




 

 

GLOBAL MOBILETECH, INC.

 

 

WITNESS:

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 








--------------------------------------------------------------------------------







EXHIBIT A

FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)




TO:

Global MobileTech, Inc.

25 West Cataldo Suite A

Spokane, WA 99202

Attention: Chief Financial Officer




The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.______ ), hereby irrevocably elects to purchase (check applicable box):




 

 

________ shares of the Common Stock covered by such Warrant; or

 

 

 

 

 

the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2.

 



 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):

 

 

 

$__________ in lawful money of the United States; and/or

 

 

 

 

 

the cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation); and/or

 

 

 

 

 

 

the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.

 

 




The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
________________________________________________________________________ whose
address is
___________________________________________________________________________.




The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act") or pursuant to an exemption from
registration under the Securities Act.









Dated:

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

 

 

Address:

 

 

 

 

 














--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Global MobileTech, Inc.  into which the within Warrant relates
specified under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Trevenex
Resources, Inc.  with full power of substitution in the premises.







Transferees

 




Address

 

Percentage

Transferred

 

Number Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







Dated:

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

 

 

Address:

 

 

 

 

 







 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

(Name)

ACCEPTED AND AGREED:

 

[TRANSFEREE]

 

 

 

 

 

 

 

(Name)

 









